Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed October 22, 2019. Claims 1-43 are
currently pending. Therefore, claims 1-43 are currently under examination to which the following grounds of rejection are applicable.

Priority
This application is a continuation of U.S. Patent Application No. 15/625,964 filed June 16, 2017, now US Patent 10,502,738 which is a continuation of U.S. Patent Application No. 14/608,004 filed January 28, 2015, now US Patent 9,714,280 which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2013/052767 filed July 30, 2013, which claims the benefit of and priority to U.S. Provisional Patent Application Serial No. 61/677,739, filed July 31, 2012.
Specification
Cross-Reference to Related Application
The disclosure filed on 10/22/2019 is objected to because the cross-reference to
related application on the first page of the specification required to be updated with the now
U.S. Patent 10,502,738 and U.S Patent 9,714,280. Appropriate correction is required.

                                           Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 10/22/2019, 03/22/2021 and 10/22/2019 are in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 95 individual references, representing thousands of pages of publications and other documents. Accordingly, the information disclosure statements have been considered by the examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.

Obviousness Type Double Patenting-No secondary Reference(s)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-43 are rejected on the ground of nonstatutory double patenting over claims 1-13 of U.S. Patent No. 10/602,853.  
Claim 1 of US 10,502,738 is directed to:
A method of producing a genetically modified mammalian cell that has reduced immunogenicity and/or improved immunosuppression as compared to a mammalian
cell without said genetic modification, the method comprising:
stably transfecting an isolated mammalian cell with an exogenous nucleic acid comprising:
a. a nucleic acid sequence encoding a Human leukocyte antigen-G (HLA-G) protein comprising a full length amino acid sequence of SEQ ID NO:2, and operably
linked to an Elongation Factor-I alpha (EF-la) promoter comprising a sequence of SEQ ID NO:6; and
b. a 3' untranslated region (UTR) comprising a full length nucleotide sequence of SEQ ID NO:3; wherein the encoded HLA-G protein is expressed by the genetically modified mammalian cell for at least seven weeks, and wherein the reduced immunogenicity and/ or improved immunosuppression of the genetically modified cell is determined by either:
(1) a reduction of natural killer cell, NK-92 cytotoxicity of the genetically modified cell as compared to the mammalian cell without said genetic modification,
(2) a reduction of in vitro peripheral blood mononuclear cell proliferation of the genetically modified cell as compared to the mammalian cell without said genetic
modification, or 
(3) an increase in the size and weight of tumor formation by the genetically modified cell as compared to the mammalian cell without said genetic modification in
humanized NOD scid gamma, NSG mice.

Claim 15 of the invention is directed to:
 A method of producing a genetically modified mammalian cell that has reduced
immunogenicity and/or improved immunosuppression as compared to a mammalian cell
without said genetic modification, the method comprising:
a. genetically modifying a mammalian cell with an exogenous nucleic acid, the
nucleic acid comprising:
i. a nucleotide sequence encoding a HLA-G protein comprising the amino
acid sequence of SEQ ID NO:2; and
ii. a 3' UTR comprising the nucleotide sequence of SEQ ID NO:3;
wherein the reduced immunogenicity and/or improved immunosuppression of the
genetically modified cell is determined by either:
(i) a reduction of NK-92 cytotoxicity of the genetically modified cell as compared to
the mammalian cell without said genetic modification;
(ii) a reduction of in vitro peripheral blood mononuclear cell proliferation of the
genetically modified cell as compared to the mammalian cell without said genetic
modification; or
(iii) an increase in the size and weight of tumor formation by the genetically modified
cell as compared to the mammalian cell without said genetic modification in
humanized NSG mice.

Because claim 15  of the instant application does not require the nucleic acid sequence encoding a HLA-G protein comprising the amino acid sequence of SEQ ID NO:2  to be functionally linked to a  EF-lα promoter for expression on the surface of the modified mammalian cell, claims 1-43  of the instant application embrace the invention as set forth in claims 1-13 of U.S. Patent No. 10/602,853.  
***
Claims 1-43 are rejected on the ground of nonstatutory double patenting over claims 1-12 of U.S. Patent No. 9,714,280.  
	Claim 1 of U.S. Patent No. 9,714,280 is directed to: 
A genetically modified mammalian cell that has reduced imnmnogenicity and/or improved immunosuppression as compared to the mammalian cell without said genetic modification, wherein the genetically modified mammalian cell comprises in its genome an exogenous nucleic acid comprising: 
(a) a nucleic acid sequence encoding a Human leukocyte antigen-G (HLA-G) protein comprising a full length amino acid sequence of SEQ ID NO:2 operably linked
to an Elongation Factor-I alpha (EF-la) promoter comprising the sequence of SEQ ID NO:6; and 
(b) a 3' untranslated region (UTR) comprising a full length 
nucleotide sequence of SEQ ID NO:3; wherein the genetically modified mammalian cell is selected from the group consisting of embryonic stem cell, embryonic epidermal progenitors and human dermal fibroblast cells, and wherein the encoded HLA-G protein is expressed by the genetically modified mammalian cell for at least seven weeks.

Claim 1 of the invention is directed to:
 A genetically modified mammalian cell that has reduced immunogenicity and/or
improved immunosuppression as compared to the same type of mammalian cell without
said genetic modification, wherein:
(i) the genetically modified mammalian cell comprises in its genome an exogenous
nucleic acid comprising:
(a) a nucleotide sequence encoding a Human leukocyte antigen-G
(HLA-G) protein comprising the amino acid sequence of SEQ ID NO:2; and
(b) a 3' untranslated region (UTR) comprising the nucleotide sequence
of SEQ ID NO:3.

Because claim 1 of the instant application does not require the nucleic acid sequence encoding a HLA-G protein comprising the amino acid sequence of SEQ ID NO:2  to be functionally linked to a  EF-lα promoter for expression on the surface of the modified mammalian cell, claims 1-43  of the instant application embrace the invention as set forth in claims 1-12 of U.S. Patent No. 9,714,280.  

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-35 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claims 1-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-35 are drawn to a genetically modified mammalian cell comprising in its genome an exogenous nucleic acid, an artificial tissue comprising the genetically modified mammalian cell, a skin graft, skin-repair, or skin-regeneration composition comprising the genetically modified mammalian cell,  methods of producing a genetically modified mammalian cell, methods of producing an artificial tissue, a skin graft, a skin-repair, or a skin regeneration
Composition and method of providing cellular or tissue repair or regeneration to a subject in need thereof.   
None of the subject matter of claims 1-35 is necessarily isolated.  
Given the disclosure, it is evident that the claimed genetically modified mammalian cell, skin graft, skin-repair, or skin-regeneration composition comprising the genetically modified mammalian cell are intended for in providing cellular or tissue repair or regeneration to a subject in need thereof or treating cancer comprising injecting, implanting, or grafting to the subject a cellular or tissue composition (see, e.g., claim 29 and paragraphs [0026], [0027],[0108]  of the corresponding published application).
Once administered to a human patient, the genetically modified mammalian cell, as well as the nucleic acid molecules (vectors) encoding the HLA-G that is expressed by mammalian cell become integral parts of a living human being.  Accordingly, the claims, construed in this manner, are directed to non-patentable subject matter, namely a human being.  Inasmuch as the claims may be broadly but reasonably construed as encompassing a living human, Applicant is duly reminded that Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Accordingly, claims 1-35 are also rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  See M.P.E.P. § 2105, which states:
If the broadest reasonable interpretation of the claimed invention as a whole encompasses a human being, then a rejection under 35 U.S.C. 101 must be made indicating that the claimed invention is directed to nonstatutory subject matter.

It is suggested that this issue may best be remedied by amending the claims to recite the limitation, “isolated” before “mammalian cell”.  See 1077 O.G. 24, April 21, 1987.
***
Claims 1-4, 6-15-19 and 21-35 are also rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
	The genetically modified mammalian cell having reduced immunogenicity and/or
improved immunosuppression as compared to the same type of mammalian cell without
said genetic modification comprises in its genome an exogenous nucleic acid comprising: (a) a nucleotide sequence encoding a HLA-G having the amino acid sequence of SEQ ID NO:2;
and (b) a 3' UTR comprising the nucleotide sequence of SEQ IDNO:3, said mammalian cell to be used in methods of producing a modified mammalian cell, an artificial tissue, a skin graft, a skin-repair, or a skin regeneration to provide treatment to a subject in need of said composition. The claims fail to recite any phenotype of genetically modified mammalian cell, which is not distinguishable from the corresponding wild-type mammalian cell.  Absent any phenotype of mammalian cell, the claimed genetically modified mammalian cell lacks either a specific and substantial asserted utility or a well-established utility.
***
Additionally, claims 1-4, 6-15-19 and 21-35  also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
***
Claims 1-35 are rejected under 35 U.S.C. 112, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to any person skilled in the art to which it pertains, or with which it is most nearly connected, at the time the application was filed, that the inventor, at the time the application was filed, had possession of the claimed invention.

Claims 1-35 are rejected under 35 U.S.C. 112, because the specification, while being enabling for: 
A genetically modified mammalian cell that having reduced immunogenicity and/or improved immunosuppression as compared to the same type of mammalian cell without said genetic modification having  a nucleotide sequence encoding a Human leukocyte antigen-G (HLA-G) protein comprising the amino acid sequence of SEQ ID NO:2 operably linked to an Elongation Factor-1 alpha (EF-lα) promoter comprising the amino acid of SEQ ID NO:6, wherein the encoded HLA-G protein is expressed on the surface of the genetically modified mammalian cell for at least seven weeks,
does not reasonably provide enablement for genetically modified mammalian cells wherein  the nucleic acid sequence expressing a HLA-G protein having the amino acid sequence of SEQ ID NO: 2 is not functionally linked to an EF-lα promoter for surface expression of the HLA-G protein for use in the treatment of a subject in need thereof comprising injecting, implanting, or grafting to the subject a cellular or tissue composition comprising a population of the claimed genetically modified mammalian cells.
While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.
Applicants are claiming a genus of genetically modified mammalian cells, artificial tissue comprising the genetically modified mammalian cells (claim 8), skin graft, skin-repair, or skin-regeneration composition comprising the genetically modified mammalian cells (claim 9), methods of producing said genetically modified mammalian cells (claim 15), method of producing an artificial tissue, a skin graft, a skin-repair, or a skin regeneration composition by the method of claim 15 (claim 27) and  methods of treating a subject in need thereof (claim 29) exhibiting  reduced immunogenicity and/or improved immunosuppression as compared to the same type of mammalian cell without said genetic modification. There is not structure/function correlation for the claimed genetically modified mammalian cells.
The written description requirement for a genus may be satisfied by sufficient description of a representative number of species by actual reduction to practice or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show that applicant was in possession of the claimed invention. The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016 (CA FC, 1991); Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a nucleic acid requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself. It is not sufficient to define DNA solely by its principal biological property, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any DNA with that biological property. Naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. When one is unable to envision the detailed constitution of a complex chemical compound having a particular function, such as a nucleic acid or protein, so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the nucleic acid has been isolated. Thus, claiming all DNA's that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. Also, where a claim purports to cover all nucleic acids that encode a specific protein and the specification discloses but a single DNA known to do so, the situation is analogous to a single means claim and does not meet the enablement requirement under para. 1 of §112. The court has also held that a claimed nucleic acid could meet the written description and enablement requirements if the nucleic acid were defined by a disclosed process found, after-the-fact, to produce the nucleic acid, and claimed as a product-by-process. However, in the instant case, the nucleic acids are not claimed as a product-by-process, nor does the specification disclose any process known to yield a claimed nucleic acid. 
The specification merely provides one example of genetically modified mammalian cell comprising surface expression of the HLA-G of SEQ ID NO:2 encoded by the corresponding  nucleic acid under the control of the Chinese Hamster EF-1alpha promoter of SEQ ID NO: 7 and a modified 3' UTR of SEQ ID NO:3 as illustrated in Fig 1, said promoter enhancing cytoplasmic and surface expression of the HLA-G protein on the modified cells. 
Fig. 4 illustrates the transcriptional regulation of GFP expression by different promoters, in particular reduced expression under control of the MSCV promoter relative to the EF1a promoter. 
FIGS. 5-6 indicate that HLA-G ("eHLA-G")+ hESCs maintained their characteristic self-renewal pluripotency markers, e.g., SSEA-4 and Oct ¾. Moroever, eHLA-G-modified hES cells injected into humanized NSG mice are not rejected and resulted in normal teratoma cells. 
Fig. 8 demonstrates strong expression of GFP after 6 and 16 passages on eHLA-G modified hESC-line (e.g., silencing resistant). 
FIG. 9B (Top Panel) shows a flow cytometry distribution histogram for total expression HLA-G in eHLA-G (MSCV)-GFP modified, and FIG. 9B (Bottom Panel) shows surface HLA-G expression eHLA-G(MSCV)-GFP modified hESCs which underlines enhanced transcriptional control when the transgene is linked to the EF-1alpha promoter relative to expression under the MSCV promoter. 
Fig. 10 illustrates FIG. 10 shows that expression of HLA class I and class II is similar on wildtype and eHLA-G+ hESCs. 
Fig. 11 illustrates reduced NK92 cytotoxicity effect in eHLA-G+hESCs relative to control cells. 
Fig. 13 illustrates time course of eHLA-G transgene expression in a hESC line stably transfected with EF-1alpha promoter-driven expression of eHLA-G, with enhanced expression at day 14. 
Fig. 14 illustrates the effect of an HLA-G variant with a 14 bp insertion in the 3' UTR (Ins14 bp) (SEQ ID NO: 4) (black bars), and K562 cells expressing an HLA-G variant with a 14 bp deletion in the 3' UTR (Del14 bp) relative to wild type in K562 cells and NK cell-mediated cytotoxicity, which appears to be reduced solely in the case of the  HLA-G variant with a 14 bp deletion in the 3' UTR (Del14 bp). 
Fig 15 evidences enhanced transcriptional control of HLA-G by the EF-1alpha promoter relative to MSCV promoters. 

    PNG
    media_image1.png
    291
    676
    media_image1.png
    Greyscale

Fig 17 illustrates stability of the HLA-G transgene in differentiated Human Epidermal Progenitors (hEEPs) from hESCs that was confirmed by flow cytometry (e.g., total and surface expression). 
Fig. 19 illustrates that HLA-G transgene expression imparts immunosuppressive and/or reduced immunogenicity characteristics in differentiated hEEPs cells, which also shows that these enhanced functional immune evasion characteristics of HLA-G expression via the eHLA-G transgene survived the directed differentiation process. 
Fig. 21 illustrates  the averaged results of tumors from hESC allografts onto five humanized NSG mice with larger size tumor of HLA-G nucleofected hESCs ("mG1") relative to control cells indicating reduced immunogenicity and/or increased immunosuppression of the eHLA-G transgene constructs in an allograft human environment (i.e., NSG humanized mice). Fig. 22 evidences eHLA-G transgene constructs in human dermal fibroblasts reduced their immunogenicity, e.g, suppressed PBMC proliferation relative to GFP-alone control construct ("HFD-G0-GFP" cells).
The Specification is silent about any other example of modified mammalian cell where the transgene encoding the HLA-G of SEQ ID NO:2 is not under the control of the Chinese Hamster EF-1alpha promoter of SEQ ID NO: 7 for enhanced surface expression of HLA-G. Nothing in the specification provides guidance for an artisan to obtain surface expression of HLA-G  in genetically modified mammalian cell having reduced immunogenicity and/or improved immunosuppression as compared to the same type of mammalian cell without said genetic modification using any promoter linked to the nucleic acid encoding the HLA-G of SEQ ID NO:2, let alone without a promoter to reliable express HLA-G on the surface of the genetically modified cells for treatment of a subject in need thereof.
There is unpredictability in using any promoter to drive transgene expression, let alone expression of a gene without use of a promoter. The reason for the unpredictability stems from the fact that different cell types are comprised of different transcription factors and not all transcription factors are functionally conserved between organisms.  The prior art of Chan et al .,  ( 2008, STEM CELLS AND DEVELOPMENT 17:825–836; of record) highlights the unpredictability of the technology in relation to  promoters that are active in a wide range of tissues and drive high-level constitutive expression when disclosing the optimal choice of a promoter system for driving transgene in hESC of the Chinese hamster elongation factor-1α (CHEF1) promoter which robustly drove reporter gene expression higher than the human elongation factor 1α (hEF1α), other constitutive Chinese hamster promoters, human cytomegalovirus (CMV) immediate early enhancer/promoter and SV40 promoters (abstract). In addition, the order that promoter elements occur in a construct has an effect on the functionality of the promoter. Additionally,  Omilli et al. (1986) Mol. Cell Biol. 6:1875-1885 teaches that the relative arrangement of promoter elements is a critical factor contributing to the activity of the promoter (ABSTRACT, for example). Thus, an artisan cannot predict that any promoter would transcriptionally drive expression of HLA-G for at least seven weeks, let alone a genetically modified mammalian cell where a nucleic acid is not operably linked to a promoter
The specification does not identify disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. Rather, in the instant application, the specification invites the skilled artisan to test each promoter operably linked to the first nucleic acid sequence encoding HLA-G to drive expression of an HLA-G transgene is a host cell (paragraph [0021]). Further, the prior art shows differential expression of the same transgene in a wide range of tissues using different constitutive promoters. Thus, in this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the invention as claimed. Any claim not specifically recited is included in the rejection because it depends from a rejected claim.

Conclusion
Claim 1-43 are rejected 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/             Primary Examiner, Art Unit 1633